Citation Nr: 1402949	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.

Although the Veteran claimed entitlement to service connection for PTSD and the RO has only addressed the issue of entitlement to service connection for PTSD, the Board has recharacterized the claim on appeal as a broader claim including any psychiatric disorder in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The record reflects that the Veteran has been provided appropriate notice in response to her claim for entitlement to service connection for PTSD, but she has not been provided notice addressing any other psychiatric disorders.  Moreover, although a depressive disorder not otherwise specified was diagnosed on a January 2012 VA examination provided in response to the Veteran's claim, the examiner failed to provide an opinion concerning the etiology of the depressive disorder.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Send the Veteran appropriate notice with respect to the issue of entitlement to service connection for psychiatric disability other than PTSD.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent VA treatment records.

3.  Then, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following review of the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.

For purposes of the opinions the examiner should assume that the in-service sexual assault alleged by the Veteran did occur.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain why this is so.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the claim for service connection for psychiatric disability, to include PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

